Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 1 of 22




            EXHIBIT A
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 2 of 22




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 JANE MCSPIRIT, individually and on behalf of all
 others similarly situated,

                        Plaintiff,
                                                                    No. 20 Civ. 05754
          -against-

 COVENTBRIDGE (USA) INC.,

                        Defendant.


                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (“Agreement”) is entered into by and between
Plaintiff Jane McSpirit (“Named Plaintiff”) individually and on behalf of the Class (as defined
below; Named Plaintiff and the Class, together, are the “Plaintiffs”) and CoventBridge (USA),
Inc. (“CoventBridge” or “Defendant” and together with the Plaintiffs, the “Parties”).

RECITALS AND BACKGROUND

        WHEREAS, on July 24, 2019, Named Plaintiff sent Defendant a demand letter with
respect to potential claims against Defendant under the Fair Labor Standards Act (“FLSA”) and
the New York Labor Law (“NYLL”), for the alleged failure to pay agreed upon wages and
overtime compensation to Plaintiff and Putative Class Members (the “Claims”);

      WHEREAS, Prior to the Litigation, the Parties and their counsel participated in a full-day
mediation session on March 16, 2020, which was conducted by Marlene Quintana, an
experienced Florida mediator, yet were unable to come to a settlement;

        WHEREAS, on July 24, 2020, Named Plaintiff filed a Complaint in the Southern District
of New York, styled McSpirit v. CoventBridge (USA), Inc., Case No.: 20-cv-5754 (the
“Litigation”);

       WHEREAS, the Parties have engaged in and completed extensive informal discovery in
connection with the potential settlement of this matter;

       WHEREAS, Plaintiffs and Defendant, through their counsel, have also participated in
extensive arms-length negotiations in an effort to settle the disputes underlying the Litigation;

       WHEREAS, after continued negotiations and discussions, on February 24, 2021, the
Parties engaged in a second full-day mediation session, which was conducted by Ruth Raisfeld,




68910315v.2
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 3 of 22




an experienced and highly-regarded mediator who has successfully negotiated settlements in
similar wage and hour class and collective actions;

        WHEREAS, solely for the purpose of settling this Litigation, and without admitting any
wrongdoing or liability or the appropriateness of class certification for any purpose other than
settlement, Defendant has agreed, for settlement purposes only, to class certification under Rule
23 of the Federal Rules of Civil Procedure (“FRCP”);

       WHEREAS, Defendant has denied and continues to deny all of the material allegations
made by Named Plaintiff in the Litigation and has denied and continues to deny that it is liable
or owes damages to anyone with respect to the alleged facts or causes of action asserted in the
Litigation. Nonetheless, solely for the purpose of settling this Litigation, and without admitting
any wrongdoing or liability or the appropriateness of class certification for any purpose other
than settlement, Defendant has agreed to the dissemination of a Notice of Settlement, pursuant
to Rule 23 of the FRCP to all Class Members (as defined below);

       WHEREAS, Named Plaintiff is entering into this Agreement knowingly, voluntarily, and
with full knowledge of its significance; agrees that the Agreement is fair and reasonable; that she
has consulted with counsel of her choosing prior to signing this Agreement; that she has been
given a reasonable amount of time to consider this Agreement; and that, absent this Agreement,
she would not otherwise be entitled to the consideration specified in this Agreement.

        WHEREAS, the purpose of this Agreement is to settle fully and finally all FLSA and
State Law Wage and Hour Claims (as such terms are defined below), between or among Named
Plaintiff, Class Members, and Defendant, including but not limited to all claims asserted in the
Litigation in order to avoid the burden, expense, and uncertainty of continuing the Litigation; and

        WHEREAS, Class Counsel (as defined below) analyzed and evaluated the merits of the
claims made against Defendant and the impact of this Agreement on Named Plaintiff and Class
Members. Based upon their analysis and evaluation of a number of factors, and recognizing the
substantial risks of continued litigation, including the possibility that the Litigation, if not settled
now, might not result in any recovery whatsoever, or might result in a recovery that is less
favorable and that would not occur for several years, Class Counsel (as defined below) is satisfied
that the terms and conditions of this Agreement are fair, reasonable and adequate and that this
Agreement is in the best interests of Plaintiff and Class Members.

       NOW THEREFORE, in consideration of the mutual covenants and promises set forth in
this Agreement, as well as the good and valuable consideration provided for herein, the Parties
hereto agree to a full and complete settlement of the Litigation on the following terms and
conditions:

1.       DEFINITIONS

The defined terms set forth in this Agreement have the meanings ascribed to them below.




                                                  2
68910315v.2
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 4 of 22




1.1    “Action” or “Litigation.” The Action or Litigation shall mean the civil action filed in the
Southern District of New York, captioned McSpirit v. CoventBridge (USA), Inc, Case No.: 20-cv-
5754.

1.2   “Administrator” or “Claims Administrator.” The Administrator or Claims
Administrator will be A.B. Data.

1.3     “Agreement.” Agreement means this Settlement Agreement and Release.

1.4     “Check Void Date.” Check Void Date means the date that is precisely 120 days from the
date the Administrator mails Settlement Checks (as defined below). All Settlement Checks shall
be void as of the Check Void Date.

1.5     “Class” or “Class Member(s).” Class or Class Members shall be defined as: all current
and former surveillance investigators and claims investigators who (i) worked at CoventBridge
in the State of New York during the Relevant Time Period (as defined below) and (ii) do not opt
out of the Litigation or this settlement pursuant to Section 3.9 below. The Class Members
acknowledge that they agree to settle and release all State Law Wage and Hour Claims and FLSA
claims they may have against Defendant and/or Releasees (as defined below). The number of
Class Members is approximately 220 individuals.

1.6    “Class Counsel” or “Plaintiff’s Counsel.” Class Counsel or Plaintiff’s Counsel shall
mean Brian S. Schaffer and Dana M. Cimera of Fitapelli & Schaffer, LLP, which is located at 28
Liberty Street, 30th Floor, New York, NY 10005.

1.7     “Class Member List.” The Class Member List shall mean a list of all Class Members,
identified by: (i) name; (ii) last known address; (iii) dates of employment, (iv) hours worked
during the Relevant Period; and (v) social security number; contained in a Microsoft Excel
spreadsheet (or another computer readable format, if unable to produce such information in an
Microsoft Excel document) that Defendant shall provide to Plaintiff’s Counsel and the Claims
Administrator. However, social security numbers shall only be provided to the Claims
Administrator. Defendant’s records shall control with respect to eligibility for participation in the
settlement. Class Counsel agrees not to use this information for any purpose other than
responding to Class Member inquiries in connection with the settlement.

1.8   “Court.” The Court shall mean the United States District Court for the Southern District
of New York.

1.9     “Days.” Unless otherwise specified, days shall mean calendar days.

1.10    “Defendant.” Defendant is CoventBridge (USA), Inc.

1.11 “Defense Counsel” or “Defendant’s Counsel.” Defense Counsel or Defendant’s Counsel
shall be Patrick Bannon and Gena Usenheimer, Seyfarth Shaw LLP, 610 Eighth Avenue, New
York, 10018.




                                                  3
68910315v.2
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 5 of 22




1.12 “Fairness Hearing.” The Fairness Hearing shall mean the hearing before the Court
relating to the Motion for Final Approval, unless otherwise scheduled by the Court without the
filing of a motion.

1.13 “Final Approval Order.” The Final Approval Order shall mean the order entered by the
Court after the Fairness Hearing approving the terms and conditions of this Agreement, and
dismissing the Litigation with prejudice.

1.14 “FLSA Claims.” The FLSA Claims shall mean (a) any and all claims under the Fair Labor
Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”) (b) any and all other claims that were or could
have been asserted in the Litigation, whether known or unknown, under any federal law relating
to wages, compensation or hours of work (including but not limited to any and all claims for
overtime pay or minimum wage); and (c) any and all damages arising from any of the claims
described in (a) or (b) (including but not limited to claims for wages, monetary damages,
liquidated damages, penalties, punitive damages, interest, attorneys’ fees and costs); provided
however that the FLSA Claims shall not include claims of retaliation for participating in this
settlement or in the Litigation.

1.15 “Motion for Final Approval.” The Motion for Final Approval shall mean the Plaintiff’s
anticipated motion, with supporting documents and materials, for the Court’s final approval of
the settlement.

1.16    “Named Plaintiff.” Named Plaintiff shall mean Jane McSpirit.

1.17 “Net Settlement Fund.” Net Settlement Fund means the remainder of the Settlement Fund
after deductions for Court-approved attorneys’ fees and expenses, settlement administration fees
and expenses, enhancement awards, and all other Court-approved expenses or disbursements.

1.18 “Notice” or “Notices.” Notice or Notices shall mean the Court–approved Notice of
Proposed Settlement including notice of an opportunity to opt-out and/or object to the proposed
settlement.

1.19 “Objector.” An Objector shall mean any Class Member who properly files an objection
to this Agreement; the term does not include any individual who opts-out of this Agreement.

1.20 “Opt-out Statement.” An Opt-out Statement is a written signed statement by a Class
Member that the Class Member has decided to opt-out of the settlement and not be included in
this Agreement. Any Class Member who does not submit an Opt-out Statement waives and
releases all State Law Wage and Hour Claims, even if he or she does not cash his or her settlement
check(s) in this matter. Only Class Members who endorse their settlement checks will waive and
release their FLSA Claims as well. Class Members who submit an Opt-out Statement retain any
FLSA Claims and/or State Law Wage and Hour Claims.

1.21 “Parties.” The Parties shall refer to Named Plaintiff, the Class, the Class Membersand
Defendant together.




                                                4
68910315v.2
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 6 of 22




1.22 “Plaintiffs.” Plaintiffs shall mean Named Plaintiff Jane McSpirit and the Class and Class
Members.

1.23 “Preliminary Approval Order.” The Preliminary Approval Order shall mean the Order
entered by the Court preliminarily approving the terms and conditions of the Agreement and
certifying the Class for settlement purposes only.

1.24 “Relevant Period” or “Relevant Time Period.” The Relevant Period or Relevant Time
Period means September 16, 2013 through January 6, 2019.

1.25 “Reserve Fund.” The Reserve Fund shall mean $10,000.00 set aside from the Settlement
Fund to cover errors and omissions in the calculation of Class Members’ individual shares of the
settlement, including, but not limited to: (i) claims from individuals claiming to be Class Members,
but not identified as such by Defendant; and (ii) any errors regarding Class Members’ hours
worked. Prior to the distribution, any amount remaining of the $10,000.00 Reserve Fund will be
reallocated pro rata among Class Members.

1.26 “Settlement Account.” The Settlement Account shall mean a qualified settlement fund
established by the Administrator, pursuant to this Agreement, at a bank reasonably acceptable to
the Parties. The Settlement Account will be controlled by the Claims Administrator subject to the
terms of this Agreement and the Court’s Orders for Preliminary Approval and Final Approval.

1.27 “Settlement Checks.” The Settlement Checks shall mean the checks issued to Class
Members from the Settlement Account by the Administrator as calculated by the Administrator
in accordance with this Agreement.

1.28 “Settlement Fund.” The Settlement Fund shall mean the maximum aggregate amount
that can be paid by Defendant pursuant to this Agreement and includes any settlement amounts,
enhancement award, reserve fund, settlement administration costs, and professional fees, costs,
and expenses. Under no circumstances shall the Settlement Fund exceed One Million Two
Hundred Thousand Dollars and Zero Cents ($1,200,000.00), excluding employer’s share of
payroll taxes. Other than any employer-side payroll taxes, Defendant shall have no liabilities in
excess of the Settlement Fund.

1.29 “State Law Wage and Hour Claims.” The State Law Wage and Hour Claims shall mean
(a) any and all claims under New York State law, any municipal or local law in New York State
or any analogous state or local law (including but not limited to the New York Labor Law, New
York Order for Miscellaneous Industries and Occupations, other similar laws and/or wage orders,
and state common law), that relate to or arise directly or indirectly from an individual’s wages,
compensation or hours of work (including, but not limited to, any and all claims for unpaid wages,
penalties, overtime pay, minimum wage, failure to maintain, provide, post, furnish or issue any
type of records, notices or statements relating to wages, compensation or hours of work); (b) all
other claims that were or could have been asserted in the Litigation, whether known or unknown,
under any state and/or local wage and hour laws (including but not limited to the New York Labor
Law, New York Order for Miscellaneous Industries and Occupations, and the New York Wage
Theft Prevention Act); and (c) any and all claims for any and all damages arising from any of the
claims described in (a) or (b) (including but not limited to claims for compensatory damages,

                                                 5
68910315v.2
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 7 of 22




liquidated damages, penalties, consequential damages, punitive damages, interest, attorneys’ fees
and costs); provided however that The State Law Wage and Hour Claims shall not include claims
of retaliation for participating in this settlement or in the Litigation.

2.      INITIAL PROCEDURAL ISSUES

2.1    Binding Agreement. This Agreement is a binding agreement and contains all material
agreed-upon terms.

2.2    Retention of the Administrator. Plaintiff’s counsel shall engage the Administrator to
mail Notices and administer the settlement.

2.3     Responsibilities of the Administrator. The Administrator shall be responsible for:

         (A)    preparing, printing and disseminating the Notice to the Class and any other notices
                required by this Agreement or the Court;

         (B)    copying counsel for all Parties on material correspondence and promptly notifying
                all counsel for the Parties of any material requests or communications made by any
                Party or Class Member;

         (C)    promptly furnishing to counsel for the Parties copies of any Opt-out Statements,
                objections or other written or electronic communications from the Class that the
                Administrator receives;

         (D)    keeping track of all Opt-out Statements and objections or other written or
                electronic communications from the Class which the Administrator receives,
                including but not limited to maintaining the original envelope for any
                communication received by mail or other hard-copy delivery;

         (E)    mailing all required tax forms to Named Plaintiff, to Class Members, and to Class
                Counsel as provided herein;

         (F)    setting up a Settlement Account to be used for the distribution of all Settlement
                Checks to Class Members, Plaintiff’s Counsel, the Claims Administrator and to
                the Named Plaintiff;

         (G)    calculating the amount of the Named Plaintiff’s and each Class Member’s
                Settlement Check;

         (H)    calculating the employer-side payroll taxes required pursuant to the settlement;

         (I)    calculating, preparing, and mailing appropriate tax forms for Defendant and for
                each Class Member, and for Wage Payments, and calculating and paying federal,
                state, and local taxes and the employee share of FICA taxes for all Class Members;

         (J)    preparing and mailing the Settlement Checks to Class Members and Named
                Plaintiff, as well as Enhancement Award(s);

                                                 6
68910315v.2
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 8 of 22




         (K)    ascertaining current address and addressee information for each Notice returned
                as undeliverable and remailing each such Notice to the correct address;

         (L)    responding to inquiries by the Class regarding procedures for filing objections and
                Opt-out Statements;

         (M)    referring to Plaintiff’s Counsel all inquiries by the Class regarding matters not
                within the Administrator’s duties specified herein;

         (N)    responding to inquiries from Class Counsel and Defense Counsel consistent with
                the Administrator’s duties specified herein;

         (O)   promptly apprising Class Counsel and Defense Counsel of the activities of the
                Administrator;

         (P)    maintaining adequate records of its activities, including the dates of the mailing of
                Notice(s), returned mail and other communications and attempted written or
                electronic communications with the Class;

         (Q)    confirming in writing to Plaintiff’s Counsel and Defense Counsel its completion
                of the administration of the settlement;

         (R)    timely responding to communications from the Parties or their counsel;

         (S)    treating Class Member List Information (defined below) as strictly confidential
                and not using it for any purpose other than to carry out the Administrator’s
                responsibilities with respect to the settlement; and

         (T)    such other tasks the Parties mutually agree.

In addition, no later than fifteen (15) days prior to the Fairness Hearing, the Administrator shall
certify and provide jointly to Plaintiff’s Counsel and to Defense Counsel: (a) a list of all Class
Members with their final estimated awards; (b) a list of all Class Members who filed timely
objections; and (c) a list of all Class Members who requested to opt-out of the settlement at any
time during the opt-out period and their estimated award(s). The Administrator shall also
provide Plaintiff’s Counsel and Defense Counsel with an updated address list for the Class.
Throughout the period of claims administration, the Administrator will provide weekly reports
to the Parties regarding the status of the mailing of the Notices to the Class, the claims
administration process, and distribution of the Settlement Checks or any other aspect of the
claims administration process.

2.4      Access to the Administrator. The Parties will have equal access to the Administrator
throughout the claims administration period. Plaintiff’s Counsel and Defense Counsel agree to
provide the Administrator with all accurate information available and necessary to reasonably
assist the Administrator in performing its duties.




                                                 7
68910315v.2
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 9 of 22




2.6     Approval of the Preliminary Approval Order.

        (A)    Within ten (10) business days of the full execution of this Settlement Agreement,
               Plaintiff’s Counsel shall file an unopposed motion for Preliminary Settlement
               Approval (“Preliminary Approval Motion”) which shall include: (i) the proposed
               Notice of Proposed Class Action Settlement; (ii) a proposed Preliminary Approval
               Order; (iii) an executed version of this Agreement; and (iv) the necessary
               documents, memoranda, affidavits, and exhibits for the purposes of certifying a
               Class under FRCP Rule 23 for settlement purposes only, and preliminarily
               approving the Agreement. Plaintiffs’ counsel shall provide Defense Counsel at
               least 5 business days to review and object to any portion of the Preliminary
               Approval Motion and shall make any corrections reasonably requested.

         (B)   The Preliminary Approval Motion will also seek: (i) the setting of a date for
               individuals to opt-out of this Agreement and/or provide objections to this
               Agreement, which date will be thirty (30) days from the initial mailing of Notice
               to the Class Members by the Administrator; and (ii) to set a date for the Fairness
               Hearing, for Final Approval of the Settlement which shall be no earlier than ninety
               (90) days following the date that the Court enters the proposed Preliminary
               Approval Order.

         (C)   Plaintiff’s Counsel will inform the Court in the Preliminary Approval Motion of
               the intended process to obtain a “Final Approval Order” and a “Dismissal with
               Prejudice” that will, among other things: (1) approve the settlement as fair,
               adequate and reasonable; (2) approve the proposed notice to the Class; (3)
               incorporate the terms of the releases set forth in this Agreement, including in
               Section 4.1 of this Agreement; (4) dismiss the Litigation with prejudice; (5) award
               Plaintiff’s Counsel fees, expenses and costs (to the extent approved by the Court);
               (6) award the Enhancement Award to Named Plaintiff (to the extent approved by
               the Court); and (7) appoint the Administrator and award the Administrator fees
               and expenses.

         (C)   The Parties will work together, diligently and in good faith, to expeditiously
               obtain a Preliminary Approval Order, Final Approval Order, and dismissal of the
               Litigation with prejudice. Any disputes which arise between the Parties related to
               the Parties’ efforts to obtain a Preliminary Approval Order, Final Approval Order,
               dismissal of the Litigation with prejudice shall be submitted to the Court.

         (D)   Effect of Failure to Obtain Preliminary Approval. If the Court fails to enter
               the Preliminary Approval Order in accordance with this Agreement, or the Court
               issues an order preliminarily approving the Agreement in a form materially
               different from this Agreement, the Parties jointly agree to (a) seek reconsideration
               or appellate review of the decision denying the Preliminary Approval Motion, or
               (b) attempt to renegotiate a mutually agreeable settlement to address the issues
               raised by the Court and seek preliminary Court approval of the renegotiated
               settlement. In the event any reconsideration is denied, the Parties cannot reach a
               mutually agreeable settlement, or a mutually agreed upon settlement is not

                                                8
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 10 of 22




                approved, the Parties shall have no further rights or obligations under this
                Agreement and the Litigation will proceed as if no settlement had been attempted,
                and the class action certification stipulated to herein shall be void ab initio. In
                such case, the Parties shall be returned to their respective statuses as of the date
                immediately prior to the execution date of this Agreement; the Parties shall
                proceed in all respects as though the Agreement had not been executed; nothing
                contained in this Agreement shall be used as an admission against either Party;
                and no Party to this Agreement shall be deemed to have waived or relinquished
                any rights, privileges, claims, or defenses by having entered into this Agreement.

2.7     Class Member List. Within ten (10) days of the Court’s entry of the Preliminary
Approval Order, Defense Counsel will provide Plaintiff’s Counsel and the Administrator, in
electronic form and for all Class Members, the Class Member List. Plaintiff’s Counsel agrees to
keep the Class Member List and the information it contains (“Class List Information”) strictly
confidential and not to disclose, make available to anyone or use for any purpose, other than to
respond to Class Member inquiries regarding the settlement, any Class List Information.

2.8     Notice to Class. The Notice will inform Class Members about this Settlement and will
also advise them of their estimated Individual Settlement Award, the opportunity to object to,
opt-out of, do nothing and remain in the Class in order to obtain a Settlement Check pursuant to
this Agreement, and/or to appear at the Fairness Hearing. Within thirty (30) days of the entry of
the Preliminary Approval Order by the court, the Administrator will mail to all Class Members,
via First Class United States Mail, the Court–approved Notices of Proposed Class Action
Settlement. The Administrator will take all reasonable steps to obtain the correct address of any
Class Member prior to the initial Notice mailing by cross-referencing the National Change of
Address database (“NCOA”). Additionally, the Administrator will take all reasonable steps to
obtain the correct address of any Class Member for whom a Notice is returned by the post office
as undeliverable, including one skip trace, and shall attempt a re-mailing to any Class Member
for whom it obtains a more recent address. The Administrator will notify Plaintiff’s Counsel and
Defense Counsel of any Notice sent to a Class Member that is returned as undeliverable after the
first mailing, as well as any such Notice returned as undeliverable after any subsequent
mailing(s) as set forth in this Agreement. No later than ten (10) days prior to Notice mailing, the
Administrator will provide Plaintiff’s Counsel and Defense Counsel with the list of Class
Member’s estimated awards.

2.9     Opt-outs.

         (A)    Class Members, who choose to opt-out of the settlement as set forth in this
                Agreement must mail via First Class United States Mail a written, signed
                statement to the Administrator that states he or she is opting out of the settlement,
                and include his or her name, address, and telephone numbers and a statement
                indicating his or her intention to opt-out such as: “I opt out of the CoventBridge
                wage and hour settlement” (“Opt-out Statement”). To be effective, an Opt-out
                Statement must be post-marked or received by the Administrator within thirty (30)
                days after the initial mailing of Notice to the Class.



                                                  9
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 11 of 22




         (B)   The end of the time period to opt-out of the settlement (“Opt-out Period”) shall
               be thirty (30) days after the initial mailing of Notice to the Class.

         (C)   The Claims Administrator will stamp the postmark date on the original of each
               Opt-out Statement that it receives and shall serve copies of each Opt-out
               Statement on Class Counsel and Defendant’s Counsel not later than three (3) days
               after receipt thereof. Within 48 hours of the end of the Opt-out Period, the
               Administrator will send a final list and copies of all Opt-out Statements to
               Plaintiff’s Counsel and Defense Counsel. The Administrator will retain the
               stamped originals of all Opt-out Statements and originals of all envelopes
               accompanying Opt-out Statements in its files until such time as the Administrator
               is relieved of its duties and responsibilities under this Agreement.

         (D)   Any Class Member who does not submit an Opt-out Statement pursuant to this
               Agreement will be deemed to have accepted the settlement and the terms of this
               Agreement, will be bound by the dismissal with prejudice in this case and will
               have any State Law Wage and Hour Claims released and dismissed. Class
               Members who endorse one or more of their settlement check(s) will also release
               their FLSA Claims.

2.10    Objections to Settlement.

         (A)   Objectors who wish to present objections to the proposed settlement at the
               Fairness Hearing must first do so in writing. To be considered, such statement
               must be mailed to the Administrator via First-Class United States Mail post-
               marked by thirty (30) days after the initial mailing of Notice to the Class. The
               statement must include all reasons for the objection, and any supporting
               documentation. The statement must also include the name, address, and telephone
               number for the Class Member making the objection. The Administrator will stamp
               the date received on the original and send copies of each objection, with
               supporting documents, to Plaintiff’s Counsel and Defense Counsel by email
               delivery no later than three (3) days after receipt of the objection. The
               Administrator shall provide all objections in its final affidavit to be filed with the
               Motion for Final Approval no later than fifteen (15) days prior to the Fairness
               Hearing.

         (B)   An Objector also has the right to appear at the Fairness Hearing, either in person
               or through counsel hired by the Objector. An Objector who wishes to appear at
               the Fairness Hearing must state his or her intention to do so in writing on his or
               her written objections at the time he or she submits his or her written objections.
               An Objector may withdraw his or her objections at any time. An Objector is a
               Class Member, and any person who has requested exclusion may not submit
               objections to the settlement. An objection does not constitute the filing of an
               Opt-out Statement. No Class Members may present an objection at the Fairness
               Hearing based on a reason not stated in his or her written objections.



                                                10
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 12 of 22




         (C)    The Parties may file with the Court written responses to any filed objections no
                later than three (3) days before the Fairness Hearing.

2.11     Fairness Hearing and Motion for Final Approval and Dismissal.

         (A)    In accordance with the schedule set by the Court in the Preliminary Approval
                Order and in advance of the Fairness Hearing, Class Counsel shall file an
                unopposed Motion for Final Approval, with supporting documents and materials
                for Final Approval of the settlement. The Motion for Final Approval may contain
                a compliance affidavit from the Administrator, an application for attorneys’ fees,
                costs and expenses, and a supporting affirmation (with relevant documents) from
                Class Counsel regarding the fairness, adequacy and reasonableness of the
                Settlement or any aspect related to this Agreement. The Motion for Final Approval
                must also include a proposed Final Approval Order. Plaintiffs’ counsel shall
                provide Defense Counsel at least 5 business days to review and object to any
                portion of the Motion for Final Approval and shall make any corrections
                reasonably requested.

         (B)   At the Fairness Hearing and through the Motion for Final Approval, the Parties will
               request that the Court, among other things: (1) approve the settlement and
               Agreement as fair, reasonable, adequate, and binding on all Class Members who
               have not timely opted out of the settlement; (2) order the Administrator to distribute
               the Settlement Checks to the Class Members and Named Plaintiff; (3) order the
               attorneys’ fees, expenses and costs to be paid to Plaintiff’s Counsel out of the
               Settlement Account; (4) order the Administrator’s fees and expenses to be paid out
               of the Settlement Account; (5) order the Enhancement Award(s) be paid out of the
               Settlement Account; (6) order the dismissal with prejudice of the Litigation and all
               State Law Wage and Hour Claims of all Class Members who did not opt-out; (7)
               order the dismissal with prejudice of the FLSA Claims of Class Members who
               endorsed any of their Settlement Check(s); (8) order the entry of a Final Judgment
               in accordance with this Agreement; and (9) retain jurisdiction over the
               interpretation and implementation of this Agreement as well as any and all matters
               arising out of, or related to, the interpretation or implementation of this Agreement
               and of the settlement contemplated thereby until all payments are completed. Upon
               entry of the Final Approval Order, all claims for relief asserted in the Action will
               be dismissed with prejudice and on the merits.

2.12 Effect of Failure to Grant Final Approval. In the event the Court fails to enter the Final
Approval Order in accordance with this Agreement, or such Final Approval Order does not
become Effective as defined herein, or the Court issues an order finally approving the Agreement
in a form materially different from this Agreement, the Parties jointly agree to (a) seek
reconsideration or appellate review of the decision denying the Final Approval Motion, or (b)
attempt to renegotiate a mutually agreeable settlement to address the issues raised by the Court
and seek Court approval of the renegotiated settlement. In the event any reconsideration is denied,
the Parties cannot reach a mutually agreeable settlement, or a mutually agreed upon settlement is
not approved, the Parties shall have no further rights or obligations under this Agreement and the
Litigation will proceed as if no settlement had been attempted, and the class action certification

                                                11
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 13 of 22




stipulated to herein shall be void ab initio. In such case, the Parties shall be returned to their
respective statuses as of the date immediately prior to the execution date of this Agreement; the
Parties shall proceed in all respects as though the Agreement had not been executed; nothing
contained in this Agreement shall be used as an admission against either Party; and no Party to
this Agreement shall be deemed to have waived or relinquished any rights, privileges, claims, or
defenses by having entered into this Agreement.

2.13 Discretionary Termination by Defendant Due to Opt-Outs. In the event that five
percent (5%) or more of Class Members timely opt out of the Agreement pursuant to Section 2.9,
Defendant may, at its sole discretion, elect to void the Agreement prior to the Fairness Hearing
by informing Class Counsel or the Court in writing. In such event, Defendants shall be
responsible for reimbursing the claims administrator for their fees and for retaining the claims
administrator to send class members a postcard stating that the case is no longer settled. In such
case, the Parties shall be returned to their respective statuses as of immediately before the
execution of this Agreement; the Parties shall proceed in all respects as though the Agreement
had not been executed and no settlement ever been agreed to; nothing contained in this Agreement
shall be used as an admission against either Party; and no Party to this Agreement shall be deemed
to have waived or relinquished any rights, privileges, claims, or defenses by having entered into
this Agreement.

3.       SETTLEMENT TERMS

3.1      Settlement Fund Computation and Allocations.

        (A)    Settlement Fund Formula. Individual Class Members’ proportionate shares of
               the Settlement Fund shall be computed pursuant to the following formula:

               (1)    Each Class Member shall receive 1 point for every hour they worked at
                      CoventBridge during the Relevant Time Period.

               (2)    The Settlement Fund, after deductions for Court-approved attorneys’ fees
               and expenses, settlement administration fees and expenses, any Court-approved
               Enhancement Award, the Reserve Fund, and all other court approved expenses or
               disbursements, will be divided by the aggregate number of points accrued by all
               of the Class Members and any points that would have been attributable to any
               individuals who opted-out of the settlement had they remained Class Members
               (“Point Value”);

               (3)    Each Class Member’s total points will be multiplied by the Point Value to
               determine his or her “Individual Settlement Amount.”

               (4)    Only Class Members who do not timely Opt-out under the terms of this
               Agreement shall be entitled to receive their Individual Settlement Amount. Any
               funds attributable to Individual Settlement Amounts for Class Members who
               timely opt out under the terms of this Agreement shall be returned to Defendant.

        (B)    Enhancement Award to Named Plaintiff. Class Counsel shall seek Court
               Approval of the payment of Enhancement Award to Named Plaintiff Jane McSpirit

                                                12
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 14 of 22




              in consideration for work performed on behalf of the Class, which shall not exceed
              the total amount of Twenty-Five Thousand Dollars ($25,000.00) (“Enhancement
              Award”). Defendant shall not oppose this application, including any appeal or
              request for reconsideration if the application is denied or modified by the Court,
              provided it does not increase the Settlement Fund. The substance of Plaintiff’s
              application for an Enhancement Award is not part of this Agreement and is to be
              considered separately from the Court’s consideration of the fairness,
              reasonableness, adequacy and good faith of the settlement of the Litigation. The
              outcome of the Court’s ruling on the application for Enhancement Awards shall
              not terminate this Agreement or otherwise affect the Court’s Final Approval. Any
              reduction of the Enhancement Award shall be available for distribution pro-rata to
              Class Members in accordance with the Settlement Fund Formula in Section 3.1(A).

        (C)   Maximum Payment. The Parties expressly acknowledge that Defendant shall not
              be required to pay more than the Settlement Fund of One Million Two Hundred
              Thousand Dollars and Zero Cents ($1,200,000.00) to the Class Members,
              Plaintiff’s Counsel, Claims Administrator, Named Plaintiff, or to anyone else
              (excluding employer’s share of payroll taxes due under this Agreement),
              regardless of the number of Class Members included in this settlement.

        (D)   Payment to the Settlement Fund. The Settlement Fund shall be fully funded by
              Defendant into an escrow account held by the Administrator within seven (7)
              calendar days after the Final Effective Date (as defined below).

        (E)   Mailing of Settlement Checks.

              (1)    The Administrator shall, within fourteen (14) days of the Final Effective
                     Date (as defined below), send Settlement Checks comprising the Plaintiffs’
                     Individual Settlement Amounts, Plaintiff’s Counsel’s approved
                     professional fees and expenses, and any approved enhancement award, to
                     the Class Members, Plaintiff’s Counsel, and Named Plaintiff, respectively.
                     The Administrator shall also issue a check for the Administrator’s fee.

              (2)    Class Members shall have one hundred and twenty (120) days from the
                     date of the final mailing of the Settlement Checks to negotiate the checks.
                     Any Settlement Checks that have not be negotiated by the Check Void Date
                     will be void.

        (F)   Reminder Notice. Class Members who do not cash their Settlement Checks within
              one hundred (100) calendar days of the mailing will be sent a reminder notice by
              the Administrator. The Settlement Checks will be void after one hundred twenty
              (120) days after the mailing of the settlement checks, which will be the void date
              for all settlement checks.

        (G)   Redistribution and Cy Pres. 50% of the amount of any undeposited Settlement
              Checks will be redistributed to the Class Members who cashed their initial
              Settlement Checks. If Class Counsel reasonably believes it would not be feasible

                                              13
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 15 of 22




               to redistribute those funds, the funds will be donated to a cy pres designee selected
               solely by Plaintiff’s Counsel. The remaining 50% of uncashed Settlement Checks
               will be returned to the Defendant.

3.2      Professional Fees and Cost. At the Fairness Hearing, Class Counsel will petition the
Court for an award of attorneys’ fees of no more than one third of the Settlement Fund
($400,000.00) as well as reimbursement of their actual litigation expenses and costs. These fees
and costs shall come out of the Settlement Fund. Defendant will not oppose this application,
including any appeal or request for reconsideration if the application is denied or modified by the
Court, provided it does not increase the Settlement Fund. The substance of Class Counsel’s
application for attorneys’ fees and costs is not part of this Agreement and is to be considered
separately from the Court’s consideration of the fairness, reasonableness, adequacy, and good
faith of the settlement of the Litigation. The outcome of any proceeding related to Class Counsel’s
application for attorneys’ fees and costs shall not terminate this Agreement or otherwise affect the
Court’s Final Approval. Any reduction of attorneys’ fees and costs shall be available for
distribution pro-rata to Class Members in accordance with the Settlement Fund Formula in
Section 3.1(A). Further, Defendant shall pay mediator Ruth Raisfeld for her services through
February 24, 2021, and this payment shall be made within thirty (30) days after the execution of
this Agreement.

3.3      Administrator’s Fees. As part of Named Plaintiff’s motion for final approval of the
settlement, Named Plaintiff will submit a declaration from the Administrator detailing the
administration process, as well as the costs of administration. At the Fairness Hearing, Class
Counsel will petition the Court to award the Administrator its fees and expenses to be paid out of
the Settlement Fund. The substance of Class Counsel’s application for the Administrator’s fees
and expenses is not part of this Agreement and is to be considered separately from the Court’s
consideration of the fairness, reasonableness, adequacy, and good faith of the settlement of the
Litigation. The outcome of any proceeding related to the request for Administrator costs and
expenses shall not terminate this Agreement or otherwise affect the Court’s Final Approval. The
Administrator Fees shall be deducted from the Settlement Fund prior to distribution of any monies
to the Class Members, Class Counsel and/or the Plaintiff. Any reduction of the Administrator’s
Fees shall be available for distribution pro-rata to Class Members in accordance with the
Settlement Fund Formula in Section 3.1(A).

3.4      Tax Characterization.

        (A)    Except as set forth below, settlement payments to the Class Members will be
               allocated as follows for tax purposes: (i) 50% in consideration for time worked as
               back-wage payments and/or wage income subject to W-2 reporting (“Wage
               Payment”); and (ii) 50% in consideration for liquidated damages, penalties, and
               interest as non-wage payments subject to 1099 reporting (“Non-Wage Payment”).

        (B)    All Wage Payments (i.e., the portion set forth in Section 3.4(A)(i) above) shall be
               subject to all applicable employment taxes, including, without limitation, federal,
               state and local income tax withholding and the employee share of the FICA tax,
               and shall be reported to the Internal Revenue Service (“IRS”) via Form W-2. All
               Non-Wage Payments shall be made without any tax withholdings and the

                                                 14
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 16 of 22




               Administrator shall report these payments to the IRS via Form 1099. Payments of
               attorneys’ fees and costs pursuant to Section 3.2 shall be made without any
               withholdings, and the Administrator shall report this payment to the IRS via Form
               1099. Any Enhancement Award Payment shall be made without any withholdings
               and the Administrator shall report this payment to the IRS via Form 1099.
               Defendant and the Claims Administrator shall exchange such information as is
               necessary for the Claims Administrator to make proper tax withholdings and
               comply with tax reporting obligations as described in this Section 3.4. Defendant
               does not make any warranty or representation to Named Plaintiff, the Class, any
               Class Members, or Class Counsel regarding the tax consequences of any payments.
               The Claims Administrator will calculate the amount of employer-side payroll taxes
               that it estimates will need to be paid and will inform Defense Counsel of such
               amount no later than seven (7) days after the Court grants Final Approval of the
               settlement.

        (C)    In addition to the Settlement Amount, Defendant shall pay the employer’s share
               of the FICA tax and any federal and state unemployment tax due that are
               traditionally borne by employers, with respect to the Wage Payments.

        (D)    The Administrator shall be responsible for making all withholdings from
               employees’ settlement payments required pursuant to any federal, state, or local
               tax law or regulation, with respect to the Wage Payments, including but not
               limited to the employee’s share of the FICA tax, and any federal and state
               unemployment or other tax required to be withheld from wages.

3.5     Non-Publicity. Neither Named Plaintiff nor Plaintiff’s Counsel shall publicize in any
way any allegations in the Litigation, any terms or conditions of the settlement, or any discussions,
conversations, or negotiations leading up to it, including on any blogs, websites, or social media
sites or in the media. However, if Law360 (not as a result of any direct or indirect action on the
part of Named Plaintiff or Plaintiff’s Counsel) publishes an article regarding the Litigation and/or
Settlement, or Westlaw or LexisNexis publishes a decision from the Litigation, Plaintiff’s Counsel
reserves the right to republish the article or court decision on Plaintiff’s Counsel’s website on or
after January 6, 2022.

3.6    Employees Outside New York. Plaintiff’s Counsel states that they currently do not
represent any current or former employees of Defendant who work outside of New York State.

3.7     Named Plaintiff’s Time to Consider and Revoke. Named Plaintiff has twenty-one (21)
days after receiving this Agreement to consider it. After Named Plaintiff signs the Agreement,
she has seven (7) days to revoke it by sending written notice to Defendant. Named Plaintiff’s
participation in the settlement is a material term of settlement.




                                                 15
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 17 of 22




4.      RELEASE

4.1     Release of Claims.

        (A)     Release of State Law Wage and Hour Claims. Upon the Final Approval Order
        being issued, and except as to such rights or claims as may be specifically created by this
        Agreement, each Class Member who has not opted-out of this Agreement in accordance
        with Section 2.9 above, fully releases and discharges (on his or her behalf, and on behalf
        of his or her respective current, former and future heirs, spouses, executors, administrators,
        agents and attorneys) Defendant and its respective affiliates, subsidiaries (including but not
        limited to any grandchild entities, great-grandchild entities, and so on), parents (including
        but not limited to any grandparent entities, great-grandparent entities, and so on), divisions,
        shareholders, members, predecessors, successors, and assigns, and each of their past and
        present officers, directors, trustees, fiduciaries, insurers, owners, investors, attorneys,
        administrators, employees, agents, representatives, shareholders, members, joint
        employers, predecessors, successors, and assigns, in their individual and official capacities,
        and all persons or entities acting by, through, under or in concert with any of them (together
        with Defendant, collectively the “Releasees”), from any and all State Law Wage and Hour
        Claims (as defined above), through the date of the Final Approval Order.

        (B)     Release of FLSA Claims. Upon the Final Approval Order being issued, and except
        as to such rights or claims as may be specifically created by this Agreement, each Class
        Member who endorses and/or negotiates a settlement check (or whose settlement check is
        lawfully endorsed and/or negotiated by an heir, spouse, executor, administrator, agent or
        attorney), also fully releases and discharges the Releasees, on Class Member’s own behalf,
        and on behalf of his or her respective current, former and future heirs, spouses, executors,
        administrators, agents, and attorneys, from any and all FLSA Claims (as defined above),
        through the date of the Final Approval Order.

        (C)     All Settlement Checks shall contain, on the back of the check, the following
        limited endorsement:

               “FINAL RELEASE OF CLAIMS:

               By signing this settlement check I hereby release CoventBridge (and companies or
               individuals related to Coventbridge) from all claims relating to my wages,
               compensation or hours of work, through the date of my signature. I understand
               that the claims I am releasing are described more fully in a Notice of Settlement
               that I received. I understand that the claims I am releasing include but are not
               limited to any claims under the Fair Labor Standards Act, the New York Labor
               Law and/or any other applicable wage and hour law, rule or regulation, including,
               but not limited to, minimum wage, overtime, and notice claims. I understand that
               I cannot modify this paragraph and that if I sign this check the original language
               will be binding on me.


                __________________________                     ___________


                                                  16
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 18 of 22



                Signature                                     Date

                The Claims Administrator shall provide Defendant signed copies of each
                Settlement Check after they have been cashed.


        (D)     In addition to the waiver and release contained in 4.1(A)-(B) above, and in
        consideration for the Enhancement Award received under 3.1(B), the Named Plaintiff
        knowingly and voluntarily, on her own behalf, and on behalf of her respective current,
        former and future heirs, spouses, executors, administrators, agents, and attorneys, fully
        releases and discharges Releasees from any and all claims arising up to and as of the date
        of this Agreement, both known and unknown, which the Named Plaintiff has or may have
        against Releasees including, but not limited to, any alleged violation of: Title VII of the
        Civil Rights Act of 1965; The Civil Rights Act of 1991; Sections 1981 through 1988 of
        Title 42 of the United States Code; The Equal Pay Act; the Genetic Information
        Nondiscrimination Act of 2008; The Employee Retirement Income Security Act of 1974;
        The Immigration Reform and Control Act; The Consolidated Omnibus Budget
        Reconciliation Act; The Americans with Disabilities Act of 1990; The Fair Credit
        Reporting Act; The Occupational Safety and Health Act; The Rehabilitation Act; The
        Federal Worker Adjustment and Retraining Notification Act; The Family and Medical
        Leave Act; The Age Discrimination in Employment Act; The Federal False Claims Act;
        The New York Worker Adjustment and Retraining Notification Act; The New York
        Corrections Law, including Sections 750-755 thereof; The New York State Human Rights
        Law; The New York Civil Rights Law; The New York City Human Rights Law; and any
        other federal, state, and/or local law or ordinance. This release includes all claims for all
        damages arising from any such released claims, including claims for liquidated damages,
        interest, and attorneys’ fees and costs. To ensure closure, Named Plaintiff agrees not to
        knowingly seek or accept employment with Defendant and that this Agreement shall be
        cause for Defendant to employ her. In the event the Court does not award the Named
        Plaintiff any portion of her sought Enhancement Award, such Named Plaintiff shall only
        release claims pursuant to Sections 4.1(A) and 4.1(B).


        (E)    Upon execution of this Agreement, Defendant agrees to release and hold harmless
        the Named Plaintiff from any and all claims, whether known or unknown, arising under
        any statute or law, from the beginning of time to the date of the execution of this
        agreement.

5.      INTERPRETATION AND ENFORCEMENT

5.1    Cooperation Between the Parties; Further Acts. The Parties shall reasonably cooperate
with each other and shall use their reasonable best efforts to obtain the Court’s approval of this
Agreement and all of its terms. Each party, upon the request of any other party, agrees to perform
such further acts and to execute and deliver such other documents as are reasonably necessary to
carry out the provisions of this Agreement.



                                                 17
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 19 of 22




5.2     No Assignment. Class Counsel and Named Plaintiff represent and warrant that they have
not assigned or transferred, or purported to assign or transfer, to any person or entity, any claim
or any portion thereof or interest therein, including, but not limited to, any interest in the
Litigation, or any related action.

5.3     Non-Admission of Liability. By entering into this Agreement, Defendant in no way
admits any violation of law or any liability whatsoever to Plaintiffs, individually or collectively,
all such liability being expressly denied. Likewise, by entering into this Agreement, Defendant
in no way admits to the suitability of this case for class or collective action litigation other than
for purposes of settlement. Rather, Defendant enters into this Agreement to avoid further
protracted litigation and to resolve and settle all disputes with Plaintiffs. Settlement of the
Litigation, negotiation and execution of this Agreement, and all acts performed or documents
executed pursuant to or in furtherance of this Agreement or the settlement: (i) are not, shall not
be deemed to be, and may not be used as an admission or evidence of any wrongdoing or liability
on the part of Defendant or of the truth of any of the factual allegations in any and all complaints
filed in the Litigation; and (ii) are not, shall not be deemed to be, and may not be used as an
admission or evidence of fault or omission on the part of Defendant in any civil, criminal,
administrative or arbitral proceeding. The Parties understand and agree that this Agreement is a
settlement document and shall be inadmissible in evidence in any proceeding, except an action or
proceeding to approve, interpret, or enforce the terms of the Agreement. Plaintiffs will not be
deemed or considered a prevailing party or parties.

5.4     Entire Agreement. This Agreement constitutes the entire agreement between the Parties
with regard to the subject matter contained herein, and all prior and contemporaneous negotiations
and understandings between the Parties shall be deemed merged into this Agreement.

5.5     Binding Effect. This Agreement shall be binding upon the Parties and, with respect to
Plaintiffs, their spouses, children, representatives, heirs, administrators, executors, beneficiaries,
conservators, attorneys and assigns.

5.6    Arms’ Length Transaction; Materiality of Terms. The Parties have negotiated all the
terms and conditions of this Agreement at arms’ length. All terms and conditions of this
Agreement in the exact form set forth in this Agreement are material to this Agreement and have
been relied upon by the Parties in entering into this Agreement, unless otherwise expressly stated.

5.7      Captions. The captions or headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and shall have no effect upon the construction
or interpretation of any part of this Agreement.

5.8      Construction. The determination of the terms and conditions of this Agreement has been
by mutual agreement of the Parties. Each party participated jointly in the drafting of this
Agreement, and therefore the terms and conditions of this Agreement are not intended to be, and
shall not be, construed against any party by virtue of draftsmanship.

5.9      Blue Penciling. If any provision of this Agreement except Section 4.1 is held by a court
of competent jurisdiction to be void, voidable, unlawful or unenforceable, the remaining portions
of this Agreement will remain in full force. Section 4.1 shall not be severable. If Section 4.1, is

                                                  18
68910315v.2
       Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 20 of 22




held by a court of competent jurisdiction to be void, voidable, unlawful or unenforceable, the entire
Agreement shall be void and unenforceable. As noted in Section 5.13, however, this Agreement
will not become fully effective unless and until the Court approves it.

5.10    Governing Law. This Agreement shall in all respects be interpreted, enforced and
governed by and under the laws of the State of New York, without regard to choice of law
principles, except to the extent that the law of the United States governs any matter set forth herein,
in which case such federal law shall govern.

5.11     Continuing Jurisdiction. The Court shall retain jurisdiction over the interpretation and
implementation of this Agreement as well as any and all matters arising out of, or related to, the
interpretation or implementation of this Agreement and of the settlement contemplated thereby.

5.12    Waivers, etc. to Be in Writing. No waiver, modification or amendment of the terms of
this Agreement, whether purportedly made before or after the Court’s approval of this Agreement,
shall be valid or binding unless in writing, signed by or on behalf of all Parties and then only to
the extent set forth in such written waiver, modification or amendment, subject to any required
Court approval. Any failure by any party to insist upon the strict performance by the other party
of any of the provisions of this Agreement shall not be deemed a waiver of future performance of
the same provisions or of any of the other provisions of this Agreement, and such party,
notwithstanding such failure, shall have the right thereafter to insist upon the specific performance
of any and all of the provisions of this Agreement.

5.13     When Agreement Becomes Effective; Counterparts. This Agreement shall become
effective as follows: (a) as to obligations due to be performed before Final Approval, this
Agreement shall be become effective upon its full execution (the “Initial Effective Date”); and (b)
as to any and all other obligations, including but not limited to any obligations on the part of
Defendant to pay any amount to any person, this Agreement shall be become effective on the first
business day following the date that the Court’s final approval of the Agreement is finally affirmed
on appeal and/or is no longer subject to appeal or certiorari, and the time for any petition for re-
argument, appeal, or review, by certiorari or otherwise, has expired (i.e., thirty-one days from
entry of the Final Approval Order) (the “Final Effective Date”). The Parties may execute this
Agreement in counterparts, and execution in counterparts shall have the same force and effect as
if all Parties had signed the same instrument.

5.14    Facsimile and Email Signatures. Any party may execute this Agreement by causing its
counsel to sign, on paper or electronically, on the designated signature block below and
transmitting that signature page via facsimile or email to counsel for the other party. Any signature
made and transmitted by facsimile or email for the purpose of executing this Agreement shall be
deemed an original signature for purposes of this Agreement and shall be binding upon the party
whose counsel transmits the signature page by facsimile or email.


                               WE AGREE TO THESE TERMS,




                                                  19
68910315v.2
      Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 21 of 22




 NAMED PLAINTIFF                              DEFENDANT

 By: i .   44                                 By:
      Jane McSpirit                                 CoventBridge (USA), Inc.
                                                    Title:

 Dated:   0407             ,2021              Dated:                  ,2021



CLASS COUNSEL
As to Sections 2.7, 3.5. and 3.6 only,

By:
    Brian S. Schaffer, Esq.
Fitapelli & Schaffer, LLP
Dated: April 8           , 2021




                                         20
68910315v.2
        Case 7:20-cv-05754-PED Document 22-1 Filed 05/12/21 Page 22 of 22




 NAMED PLAINTIFF                              DEFENDANT

 By: _______________________________          By: ____________________________
      Jane McSpirit                               CoventBridge (USA), Inc.
                                                  Title: Chief Executive Officer

 Dated: ______________, 2021                  Dated: April 8, 2021



CLASS COUNSEL
As to Sections 2.7, 3.5. and 3.6 only,

By: _______________________________
    Brian S. Schaffer, Esq.
Fitapelli & Schaffer, LLP
Dated: ______________, 2021




                                         20
68910315v.2
